United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 17-2971
                       ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Jim R. Harris

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
              for the Eastern District of Missouri - Cape Girardeau
                                 ____________

                         Submitted: September 28, 2018
                            Filed: October 5, 2018
                                 [Unpublished]
                                ____________

Before KELLY, ERICKSON, and GRASZ, Circuit Judges.
                           ____________

PER CURIAM.

      Jim Harris pleaded guilty to Hobbs Act robbery and two firearms charges in
2011, initially received a sentence enhanced under the Armed Career Criminal Act,
and was later granted 28 U.S.C. § 2255 relief and resentenced based on Johnson v.
United States, 135 S. Ct. 2551 (2015). Proceeding pro se, he appeals the new
sentence imposed by the district court.1 We affirm.

       Harris challenges the district court’s decision to impose his federal sentence
consecutively to an undischarged state sentence he is serving for assault. Even
assuming the district court had authority at resentencing to impose a concurrent
sentence, but see 18 U.S.C. § 924(c)(1)(D) (no prison term imposed for, inter alia,
possession of firearm in furtherance of crime of violence shall run concurrently with
any other term of imprisonment); United States v. Gonzales, 520 U.S. 1, 5, 11 (1997),
we reject this challenge. The Guidelines provided that the district court had
discretion to impose a consecutive sentence because the assault was not relevant
conduct to Harris’s federal offenses, given that he committed the assault three weeks
later at a different location. See U.S.S.G. § 5G1.3(b)(2) (if defendant is subject to
undischarged prison term that resulted from another offense that is relevant conduct
to instant offense, sentence for instant offense shall run concurrently to remainder of
undischarged prison term), (d) (if, inter alia, § 5G1.3(b)(2) does not apply, court may
run sentence for instant offense concurrently, partially concurrently, or consecutively
to remainder of undischarged prison term); United States v. Hernandez, 712 F.3d 407,
409 (8th Cir. 2013) (discussing factors considered in determining whether offense is
relevant conduct). The district court’s decision to order that Harris serve his federal
sentence consecutively with his state sentence was not unreasonable, as the district
court considered the 18 U.S.C. § 3553(a) factors, specifically discussing the
seriousness of Harris’s crimes, criminal history, and efforts at rehabilitation. See
United States v. Benson, 888 F.3d 1017, 1019 (8th Cir. 2018) (standard of review;
when deciding whether to impose sentence concurrently or consecutively, district
court must consider § 3553(a) factors).



      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-
       Harris also challenges the district court’s assessment of two criminal history
points under U.S.S.G. § 4A1.1(d). We conclude the district court did not plainly err
in adding these criminal history points, because Harris did not object to the
resentencing report, which reflected that he was on parole when he committed the
instant offenses, and the points did not affect his Guidelines range. See Molina-
Martinez v. United States, 136 S. Ct. 1338, 1343 (2016) (under plain-error review,
defendant must show, inter alia, that alleged error affected his substantial rights,
which ordinarily means “a reasonable probability that, but for the error, the outcome
of the proceeding would have been different”).

       In his remaining arguments, Harris contends that the district court breached his
plea agreement in the assault case that provided he would serve his state and federal
sentences concurrently, suggests that the government violated his due process rights
in proceedings prior to his guilty plea, and claims that he received ineffective
assistance of counsel. We reject the claim based on Harris’s plea agreement in the
state case, as the district court was not bound by the agreement. See United States v.
Sackinger, 704 F.2d 29, 32 (2d Cir. 1983) (absent participation of federal authorities
in state plea bargain, federal court is not bound by terms of plea agreement between
defendant and state authorities). We conclude that the government-misconduct claim
does not warrant relief. Cf. United States v. Boyce, 564 F.3d 911, 918 (8th Cir. 2009)
(discussing requirements for due process claim based on government misconduct at
resentencing). Finally, we decline to consider the ineffective-assistance-of-counsel
claim in this direct appeal. See United States v. Soriano-Hernandez, 310 F.3d 1099,
1105 (8th Cir. 2002) (ineffective assistance of counsel is generally not basis for direct
appeal and instead should be properly raised in § 2255 action).
                          ______________________________




                                          -3-